         Case 1:19-cv-10507-VSB Document 21
                                         20 Filed 07/29/20
                                                  07/22/20 Page 1 of 2




                                                                     43 West 43rd Street, Suite 171
                                                                     New York, NY 10036

                                                                     T 212 709 8149
                                                                     Leila@ArtandIPLawFirm.com
                                                                     www.ArtandIPLawFirm.com




                                                                                           July 22, 2020

VIA ECF

Honorable Vernon S. Broderick
United District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse 40 Foley Square, Courtroom 415
New York, NY 10007

                           Re: Safani Gallery v. The Italian Republic,
                     Civil Action No. 1:19-10507-VSB Extension of Time


Dear Judge Broderick:

       We represent the Defendant, the Italian Republic, in the above-captioned matter. I am
writing to Your Honor today pursuant to Rule 1.A and 1.G and consistent with Rule 4.G of Your
Honor’s Individual Rules and Practices in Civil Cases and consistent with the Court’s Local Rules.

        The Order issued by your Court on June 25, 2020, provided, inter alia, that if Plaintiff
intends to file an Amended Complaint, it must be done by July 13, 2020. [ECF #16]. The same
Order provided that Defendant must file a response, if any, by August 5, 2020. Plaintiff filed a
CONSENT LETTER MOTION for Extension of Time to Amend Complaint on July 7, 2020. [ECF
#17]. On July 9, 2020 you granted the requested extension, thereby setting the new deadline for
filing an Amended Complaint on July 20, 2020. [ECF #18].

        We will not be renewing our Motion to Dismiss (ECF #13-15) because the Plaintiff’s
Amended Complaint is substantially different from the original Complaint, making a considerable
portion of our Motion to Dismiss no longer relevant. We intend to file a new Motion to Dismiss
Plaintiff’s Amended Complaint. In light of these circumstances, we kindly request a fourteen (14)
day extension of time, from August 5, 2020 to August 19, 2020 to file the new Motion to Dismiss.




                                                1
          Case 1:19-cv-10507-VSB Document 21
                                          20 Filed 07/29/20
                                                   07/22/20 Page 2 of 2




        This is Defendant’s third request for an extension of time in this matter. Plaintiff’s counsel
consents to extending the filing deadline. We make this request because multiple new arguments
raised in the Amended Complaint must be addressed. Plaintiff’s extension of time reduced the time
originally allocated to the Italian Republic for preparing an appropriate response or motion.
Furthermore, the Italian government continues to incur significant delays in communication due
to the ongoing COVID-19 pandemic. As there is no scheduling order in place yet, the extension
would not affect any other scheduled dates.

        We apologize for requesting a third extension of time in this case. I certify, under penalty
of perjury, that the foregoing is true and correct.

       We thank Your Honor for the Court’s consideration in this matter, and we hope for the
Court’s health and safety during these turbulent times.

       Respectfully submitted,

       /s/ Leila A. Amineddoleh

       cc: David Schoen (via ECF)
                                                                             7/29/2020
           Polina Ivko (via ECF)
                                                              Defendant’s pending motion to dismiss is denied as moot
                                                              in light of Plaintiff’s Amended Complaint. See Pettaway
                                                              v. Nat’l Recovery Solutions, 955 F.3d 299 (2d Cir. 2020)
                                                              (“[W]hen a plaintiff properly amends her complaint after
                                                              a defendant has filed a motion to dismiss that is still
                                                              pending, the district court has the option of either denying
                                                              the pending motion as moot or evaluation the motion in
                                                              light of the facts alleged in the amended complaint.”)




                                                  2
